Title: To James Madison from Joel Barlow, 13 May 1806
From: Barlow, Joel
To: Madison, James


                    
                        Dear Sir
                        Washington 13 May 1806
                    
                    I think you will pardon my solicitude if I offer a few words more on Barbary affairs before I leave this place.
                    There are several reasons which would induce me to advise freighting a private ship rather than sending a public one to Tunis with the presents & the Ambassador.
                    
                        1. It is cheaper by many thousand dollars.
                        2. She might be fitted away much sooner; as I understand that it is impossible, within the limits of the law, to dispatch the frigate untill the men arrive from the Mediterranean.
                        3. It would have a better appearance, that is, more pacific; and on that account the mission for peace would be more likely to succeed.
                    
                    If I were going on that mission, and were to answer with my head for its success, I would prefer going in an unarmed ship. Nations are very apt to deceive themselves with respect to the policy of blending military parade with their propositions for peace when treating with the Barbary powers. The opinion I have formed on this subject is drawn from a wide range of facts & observations, arising not only from our own experience but from that of other nations treating with those regencies; and this opinion is that in almost all cases on that coast a naval & military bluster, mingled with negotiation, does more harm than good. I do not deny that there are some cases when a display of force may be advantageous. But this is not one of those cases.
                    I percieve with pain that there is a disposition in some of our departments to create a permanent naval establishment for the United States in some island or place in the Mediterranean. As a friend to my country I should feel more grieved at their success in this object than I should to see a new piratical state established in such island or place. I am confident it would cost us more money & produce more wars than all the present piratical states would cost & produce without it. I mean, in plain language, that your own people will plunder you more than all the Barbarians; and that they would create wars for the sake of increasing their opportunities for plunder.
                    The distance of the U. S. from that sea is given as a reason for our adopting a policy different from other nations. Those who offer this argument should reflect that Denmark & Sweden, though rather nearer than we in a geographical sense, are farther off than we in point of time. A voyage from any of our Atlantic ports to that sea is safer, & sooner performed, than

from Copenhagen or Stockholm. With great attachment Dear Sir your obt. sert.
                    
                        Joel Barlow
                    
                